Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 PageFLirI¥SLeRt OFFI

5.D.C, - Atlanta

AO 241 ev. 09117 Be APR 27 2020

HABEAS CORPUS BY A PERSON IN STATE CUSTODY _ By: Deputy Clerk

 

F.
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF : ma HATTEN, Clerk
NZ

 

United States District Court District: Southern Ocstevek. of Georg a

 

Name (under which you were convicted): Docket or Case No.:

 

Rolancdas Milimnavce teas

 

Place of Confinement : 1 $20 -CV- { 9 { 5

 

 

Coffe e. Cercectsonal Fact pik vy

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

V. Viens thy \alaeced 5 Cameir, j Creorar=
Depertment of Corte cetions,

Rolendas Mirna ic ius

 

 

 

The Attorney General of the State of: Cncorova athe bhopwerable Chr vstageher Cwarce

 

 

 

 

PETITION
1. (a) Name and location of court that entered the judgment of conviction you are challenging:
’ Ny wtb & ‘ Ce
” AS ta obka, Caeor = BZ@Q3oO 3
(b) Criminal docket or case number (if you know): aaa BE
2. (a) Date of the judgment of conviction (if you know): laweerbee 238. cmos

 

(b) Date of sentencing: : . aeot
Khe ay Os nko v 2. 5s Co

 

 

 

3. Length of sentence: Beer \i fe Seneences to be served comsec ukive ly
4. In this case, were you convicted on more than one count or of more than one crime? Yes Ol No
5. Identify all crimes of which you were convicted and sentenced in this case: eC ‘eke > Counts \

 

and 2, Moeder 5 Counts 3 and td, Feleo., cosiccte 5 Commes SF anc le, LN

 

 

6. (a) What was your plea? (Check one)

A (1) Not guilty O (3) Nolo contendere (no contest)
O (2) Guilty O (4) Insanity plea

Page 2 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 2 of 35

¥

AO 241 (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? NLA

 

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
Jury O Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
WW Yes O No
8. Did you appeal from the judgment of conviction?
@ Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Whe Secreme Court of Greeraisa

(b) Docket or case number (if you know): # ia ia 6

 

(c) Result: Dich ere seit = £ £ vy 199, eck

(d) Date of result (if you know): Tonnsry BS, Reva

(e) Citation to the case (if you know): eh soy _. 8. 5
DAV Niwe vie as yw The State D240 Ga BY Croi2)
(f) Grounds raised: Sec atte bt ak page 19

 

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? O Yes fA No
If yes, answer the following:

(1) Name of court: MIA

(2) Docket or case number (if you know): NIA |

(3) Result: NLA _ SSS

Page 3 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 3 of 35

AO 241 (Rev. 09/17)

(A) Date of result (if you know): ALA

 

 

 

 

 

(5) Citation to the case (if you know): NLA ; _
(6) Grounds raised: NULA
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes A No

If yes, answer the following:

(1) Docket or case number (if you know): RUA

 

(2) Result: NUA

 

(3) Date of result (if you know): NULA

 

 

(4) Citation to the case (if you know): NULLA
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? A Yes O No
11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court:

PAiee bel Couns Sugecior Co at

—

 

(2) Docket or case number (if you know): (a-w- O14

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding: St a | comers mecatueniers
(5) Grounds raised:

 

Sec Aattechment at cages 14-18

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

& Yes O No

(7) Result: Menied — __

 

Page 4 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 4 of 35

AO 241 (Rev. 09/17)

(8) Date of result (if you know): July S, 2018 — :

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: The. Supreme Cou t { of Georg a ——_— ————_——--

(2) Docket or case number (if you know): Sia uonue

 

(3) Date of filing (if you know): Mun usk &. 2018

(4) Nature of the proceeding: Applicat Lom Cor cer kificate of provable Cause.

(5) Grounds raised: See a@tbectment atk ga. 14

vt

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

Ol Yes & No

(7) Result: Denied

 

(8) Date of result (if you know): Apel 24 DONS

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

 

 

 

Page 5 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 5 of 35

AO 24} (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No

(7) Result:

 

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: O Yes O No
(2) Second petition: Yes O No
(3) Third petition: O Yes Ol No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

 

GROUNDONE: See at- ckachment at page 2o- Zi

t ——

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

_ See Attweblirmne otk pas 2e-2/ ———

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 6 of 35

AO 241 (Rev. 09/17)

(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

RB Yes O No

 

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

-& Yes

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Court

Stake. \yvabeas Corpus

Docket or case number (if you know): (ay ay

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

July 5S, 2O¢e

Mibetbet\ County Supertor

Denied

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

a

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Yes O No
Yes O No

Yes O No

 

Vhew Supreme Coure © mee rei a =~

 

Docket or case number (if you know): 514
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

Avpci\ 24, oie

Wooky,

Denied

 

 

MiA

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Page 7 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 7 of 35

AO 241 (Rev. 09/17)

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: NIA

 

 

GROUND TWO: See Brrr Behrment at pages 22- 2e

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

_ 6S€e Bttachmentk Fas Z2ae- 2c —

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why: Ki lLA

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes Ol No

(2) If you did not raise this issue in your direct appeal, explain why: NA

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes 1 No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N/A,

 

Name and location of the court where the motion or petition was filed:
P NLA

 

Docket or case number (if you know): Lp

Page 8 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 8 of 35

AO 241 (Rev. 09/17)

Date of the court's decision: NLA

 

 

 

 

Result (attach a copy of the court's opinion or order, if available): es
(3) Did you receive a hearing on your motion or petition? N/a O Yes 0 No
(4) Did you appeal from the denial of your motion or petition? N/A 0 Yes 0 No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? nas Yes 0 No
(6) If your answer to Question (d)(4) is "Yes," state: Wij AR

Name and location of the court where the appeal was filed: eer dia

 

Docket or case number (if you know): NIA

Date of the court's decision: NA

Result (attach a copy of the court's opinion or order, if available): ee

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

IN (&

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two : NUA

 

 

 

GROUND THREE: Sec attachment at page 2 fe

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Stctachment pq Ze

 

 

 

 

 

 

Page 9 of 16
Case 1:20-cv-01815-MHC-JCF Document1 Filed 04/27/20 Page 9 of 35

‘

AO 241 Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? B Yes O No

(2) If you did not raise this issue in your direct appeal, explain why: Cts

 

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes @ No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: NOLA

Name and location of the court where the motion or petition was filed: A

 

 

 

Docket or case number (if you know): LZ

Date of the court's decision:

 

 

 

 

 

Result (attach a copy of the court's opinion or order, if available): NLA

(3) Did you receive a hearing on your motion or petition? Ni {A O Yes O No
(4) Did you appeal from the denial of your motion or petition? IV} A O Yes OF No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? NA Yes OC No

(6) If your answer to Question (d)(4) is "Yes," state: Ni”

Name and location of the court where the appeal was filed: NLLA

 

 

 

Docket or case number (if you know): NIA
Date of the court's decision: NLA

Result (attach a copy of the court's opinion or order, if available): NUA

Page lO of 16
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 10 of 35

AO 241 (Rev. 09/17)

(e)

GROUND FOUR: 22. 3, Loe ee oe

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

ANAL _ =

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: Ni LA

 

 

 

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Ar bLaAchment pages 24-S2-

 

 

 

DS Greuncls 5S tot € 8 are at pages

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

 

 

 

ALA
(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? Ol Yes ® No
(2) If you did not raise this issue in your direct appeal, explain why: Appellate _Counse
remclecec\ inelfeckive assista ace of counsel on civect appeal
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
@ Yes Ol No

(2) if your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Metcvon Lo expend the tecored and Stay habeas

Preceecings.

Page 1] of 16
y

Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 11 of 35

AO 241 (Rev. 09/17)

(e)

Name and location of the court where the motion or petition was filed: Mikcie\t Superior Co

Docket or case number (if you know): Bee aie

Date of the court's decision: Site Se. ee

Result (attach a copy of the court's opinion or order, if available):

 

(3) Did you receive a hearing on your motion or petition? GO Yes fA No
(4) Did you appeal from the denial of your motion or petition? @ Yes G No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? & Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: The S @ pie! CG enenis

 

Docket or case number (if you know): Sa Woo4us?

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available): Benteai

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

NLA

 

 

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

Page 12 of 16
BAO 241

_ (Rev, 10/07)

16.

Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 12 of 35

Pape 14

Give the name and address, if you know, of each attomey who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing:

(b) At arraignment and plea:

(c) Attrial: (aruece Warwerf

_(d) At sentencing: (aruce Wary ev

17.

18.

(e) On appeal: Farcan Steel

(f) In any post-conviction proceeding: Ma\iterak M\er cher:
Ste. 7-43, Nacletta, Ga., 20° lo -

(g) On appeal from any ruling against you in a post-conviction proceeding:

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? CO) Yes Ri No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:
Ni

(b) Give the date the other sentence was imposed: W /*

(c) Give the length of the other sentence: Ni / Ax

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? 0 Yes &] No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

tr, Ot Whe lec te Awe-, Sl.
, .

,
AO 241
(Rev, 10/07)

Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 13 of 35

Page 15

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A)

(B)

(C)

(D)

the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

the date on which the impediment to filing an application created by State action in violatian of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

the date on which the constitutional right asserted was initially recognized by the Supreme ©
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
13.

14.

15.

Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 14 of 35

AO 241 (Rev. 09/17)

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court

having jurisdiction? && Yes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them: NILA

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

NOIA

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available. NIA

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? OO Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

 

raised. N/A —___

 

Page I3 of 16
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 15 of 35

BAO 241 . Page 16
(Rev. 10/07) :

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

or any other relief to which petitioner may be entitled.

Ci tzo se)
Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing systemon “-—-/3-p>O (month, date, year).
Executed (signed) on f-f-Zo (date).

Folanola 3 VG 2c Ws
Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition

on ve

hy probs 2 | oan 2,
*f-*) )- 2odd

Yaw DUNT

[@
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 16 of 35

Milipeveius Waced

Attachments te Habeas Retition

q (f) Grounds Raised On Direct Appes!

L

\\ cays)

Trial Coucet erred by failing +o Suppress in Custody
Statements to police watthout a Lithuen(an interpreter.
Reerkloner did nek Voluntarily warve Wis tights ciameley
Miganda vy. Acizona, 384 U-S.43¢ 61466)

Peti Lyener coas absent Auring Qa critical Stage. of tthe

preceediings towhen the trial court dismissed a jucer
ducing Lerial\,

The trial court erred whee it Gave an abbreviated
ehorqe en the cefense of pustsfccstivon by omitting
= defen dent Mey Use deadly force te *' prevent Line.
Leomemissien of a forei ble Lelonys

Grounds ‘Raised To Stat< Wabeas Cocgus Fetion

 

Dneflt ecktive, ageigtiance of counsel Cohen counsel Las \eck oe

Adequetely prepare fer AW case,

Ineffective assistence of counsel when counsel Laliled to
Secure [retain a qualified translater in Rtitioners
takive lanquacqe ef Lithuantaa mt tesal,

Appellate caunsel Cendered ineffective assistence of

coun) fer failing ke raise the (ssue of terial counsel's
ineffectiveness,

4
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 17 of 35

uy Appettate Counsel rendered ineffect (we assistance of Counse \ by
Failing to caisea the claim that kerval counsel pencdered (nefLect ive
Assistance. of counsel by failing te Sect a \ery eherae ae
Jusification leet Yrneluele ed the clef bien of a forcible felony .
5. Trial counsel f ileal to rywestda ate defense or ewtiidence
le-

Veal counsel was ineffective when be failed “ko move for a

« 4
yoatistcrival lpased on Prosecutor aarscon duct .

tT. Velal counsel uras (re fF ec teny e wihen We Faiteet 4c, aclelress
fine destruction of evidence

S. Tefal counsel wras ineffective token bye Cale ho Secure
expect twiltenesses,

q. Aepet\ate eounse\ cenmadecred WNVelE cctv WMssrlst ance. bo failing

40 aseert the (ore qaving teet@l Counsel ercors oa aAtvreck Aepeal.

10. Stare baveas Counsel Cenectecred Wiel £ective wastistence

by fqnering Petitioners request te rarse qrounds 5,6, 4,
B® and G Above in the Stake labeas Corpus preceeding,
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 18 of 35

Vb ¢e\5) Grounds Raised Ta The Application For
Certificate Of Provable Cause.

t- State hrabess Cours failed ho cule on grounds

Caised (nm Khe petition.

as Tnel(fective assistance of habeas counsel,

SB, TPnel(Ceetive assistance o£ teoctel, Sppelletre and
lrabeses counsel th failing to ebtain qunshet

Festedue test results,

Wy State habeas Court €creed by filing ko Inquire
Or @caderess Petituoner's Compleat about \abeess

Ceunsel.

5. Inef{feckive assistance o£ Counsel, (meorperating

f&the qrounes Taisect in motion to expand record f

Stay proccecki As.

Ge. Inef{f{ee kKive Bosistance of trial counsel fer failing

to Stubrak ery inst eruckions in wee teeing,

%. Ineffective Assistance ef terval counsel Lor failing

te olbbain Goctkten order on Suppression motion

3. State habeas Counsel was ineffective Lo« failing

he caise mercixorious qrounds,

14
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 19 of 35

| Da. GQteuncds Ler Reliel *

A. Guweewne One > The triral Courts instructyon IAs Sa ~waque
ie felleved khe Stot« from this burden of cispreving tthe justhfrcstien
defense Over Counsel's Objection Hhe teeta) Cour refused ==
qive = preper tostruetyor on jystifrestion by emitting a critryena l
Componen = of the Statute autherizing cleadly fecee Ko preven & a
forcible elony: Vhe cherqe 2s qiven Undermined Feta tivoner's assevted
just frestien defense and resulted in = ~wrojatan of lis rrqabkt of

clue precess of jaw. The pcesecutents clesing arqument exacerbated

ty <crore

Supporting Facks?

Fetiinieoner was Chiereeck in Lhe Sheeting cdestins of iis eve eenptey -
ees, Martsynas Sitmekaitkes Sod Eoage Comtceras, Petittoner dented Shooting

Tees, but Ddinitcie cd “te Sheoting Moearctynss Ln Serk clefense., AX tor (a

le Asserted the affirnvative defense of jst fveestren codified under
Geer g'™ jeans ak O.C-G A JS(o6-3-21.

Kk teeial Retitreney testified tLnet agr<r extting “she cestreem
Merctynas can kewercds VAR Gtk = qunwn Kis) hand agd instru cheel
Fetstrener ke qo te the office. Once. dthere Nvertynes astecd shout =
pectaqe befere perntiing the qun at lim and puting tthe Ee VQgger.
The qua malfunctioned auewiog bin te take the qun from Martyras:

He Sogn y eveck tee catt Lor Lhele, r= AL offre Pprese edtel net easor RB. AA
coene ke th. lore eke reem caslaere P\2 lov imas punched Verba ner im the

ehhest tivice, he ferr fe the floor when Martjaes preked ug 2 cheir
and Art iim over the Head. Feeitioner fired a warning Shot but
Nverteynes continued Wes assau (te Let ig Btitrener “Tt Bil you, TU
fart you!’ CT 9549-'te4).

After qivind Line. tincemp(ete_ charge keie) counsel abpeeted and
this Colloqus; teot® plece %

Dar. Harves > tee THE rest ef tche. eherqe Sayst Oy -co peevent. tone

Cemmiseton of a fereible felony. Mises qetting (Alte

over tiie Weed with @ chair, thats a feealvble

2e
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 20 of 35

Letom and you \eft t§lhett cut 2’
The Court? © Whats the diffeeemce iam “hse Sand eo protect
spor self.”

"1

Me. Warvey? @Because it's , Ltsts pert ef tive charge.’

eS x Baer: S ZE thine it's covereel Sufficrenthy. an get yes
exception.” CT 414)

The. prese< uvher's <lesing Srqument imelvelecl the Lo\lering *
s<
eae YOU Cenmet use “«xecessive or untawful force while acting

tr Sel€ clefense, ORPY. You must decide a foe force used
eCxceedeaA HKhat Whiekh the defendant reasonably believed
was necessary ko AcLe med Aqeiast the wictims Untewful
Faves i¢ any re “ou mast decide ,oW, he Used Self-clefense ,
but was ik excessive !/ Did jtexceed whet wes reasenebly
Weeessar 1? So, iw okbher werds, if \ne uous pret}=<eing
hinself aqernst 2 charic, sbeuld he \lneve Used a qun!

Yas klhat excess ive! \Wlhe submrt chet oe was . You hawe
te determine.§ creas {ust ceasenable?’?’ CT 843-344)

The charge en (4 sty fcc ation encompasses more then seit clefense,

Tk alse Authorizes deadly force te prevent 3 Lore ble felony.’ The law is
Clear that ence a just{icetion defense it raised, the burden oti tts ke tee
State te elispreve thet clefense beyonel a FEeasenable doubt. CT 4oq)

By emt king tie forcible Lelony free (AIS ctrerge , the foe) Ceurt
Celtewed Lhe State of Jes burden of Atspreoving thatelemenk of tive
just fication clefLe nse. Tn Lhat instance, the Gtate woeald be required
te disprove. throat berng attacked coltty “a charr wasn't = forcible

Lean

2
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 21 of 35

6. Grour cA teive it

Petitioner dyed not Voluntacily or intel gently waive his
right te ftemein Gilent Aneel te an set orney durirne Lye pelic<
interviews and the trial caurt ercreck when Ce AWenteedk Sine tretui6th

te Suppress Lhe It custody statements Used agains & fetes mack,
tral.

Suppecting Facts 3
iy

Petitioner Eemiqratecs Leer Lithuanta Approximate five yeacs
peter te bis SBerest. The eviclence in Lhe cecord reveals Ket he
had an extremely \ieatted Underst aoding of Live Enalysh \ranquege .
frna, as a Ciest time acrestee , did mot even understand what ‘right s
he was waving as he was raised under Communist qovecnmment., where
Such eiqhts cle mack exist. At terral sh Was reveattWeal that not enky
cick Petitioner not understanet the Detectives questions , but they

Ceuld nok Understand Lis respomses » During he rial, t#lre States

awry witness Ryeys Daujota Lestified that the Detectives éaltled
and Asked Aven ko translate, Were Aare Some of the excerpts of +e hak

te skiimon yf z

Rytis: The y Catled me
Qi Wheat did they say ¢
feytis * The x Saitek they thave Lherd Lime te Understane him and
maybe we will treed my help to translate .
@! Did you hear back Crew elven ?
KRytist Yeah. And DC thinte they called me back and TE sad, do
Yeu still viced wet Vlhen are you qotng Ae, Jone © The ~ sarel

twre tl Catt yeu back
( T 589-540)

Me. Daujote urent an bo testify That a few hours. later tuce
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 22 of 35

officers arrived, but not tw bring bin the statron Ko hele

Lranslate, but. to question Aim. By this time the Detectives

bad already manipulated @ wartver and Statements feorn ety toner,
They then Gavned access to Me, Daujota's heme Under the

puree of Him translating fer t{trem Aneel insteacl began questioning

him. Dn different. words. they fabricated @ 'usctness.”

Fortes evidence that Petutuoner are trot. cerreler ster rch tobat the

Detectives Wweere Feaying er whet Cvahes lve. WIAs Wawinag Wey be fourel

ie the (rnteryvirew ctself, Hlere isa portaen af ehye, Irkervirew f

Det. Glover i An Atterney Can Woe provicect for you at no cook
tes You. Deo you Understand tijot ?

Petvkvenes 3 What cloes it mean? Attorney Dindistincet J

Det. Glover 3 Dre

Peevkioner 9 What ecloes mean © must go to my Crachistin ct J whak

Is in English who representative and Court people ¢

Der. Gleverc % Ye an, 3 Cepresentative ir Court (S$ Catled wan attorney.

Petvtygoner = An atterney-

Det Glower 2 Or a lawyer. '

Petiliener 3 Lawyer. Lawyer. C See, St. Ex FA, pa. &e }

The. Cacts are clear. Rtittoner'’s weatver of Ais tlaktk Ke temaia
Silent Baudhis claht to an attorney Coule mot be Voluntary oF Coket age ct
because he. did not understand cohat was beng Said,er ail Lust usbst
Lora s bering Sard implica. This is particularly true. in regords the
Wwerning thet ** Anything you Say Can and witt be used against you
im Couyt 2? ( eenphesis provided). Awd Ehe State did just Chet. anel
extrapolated freon is stratements tt police tiat his business we

 

 

\. Petitioner Netes that duce to prison effirerals losing is erore defense
file ( See, Ex. \) he only nas pages |-¢& of the forkervier.
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 23 of 35

experienc Wg tine ts and vandalism to Wis semetow berng dowvolweadt

torch Abe Russian mata.

During terial Rettloner eleseribed Wis inability to Communicate
tondtel, Dovestiqetors. Here are Some Celeyank Perctvons of that

Eestimeny réeqarec Va tthe. police fmtervrens cuttly Deteckywn Glever s

GR: * Did yeu tceit fim everything You could cemember Bboeout
the events ? ”

A? OC Through the interpreter) ““ TD was trying te tell Aim, but
TL ceatly Couldnt, because IT didnt have enough Rnowled ae
of many weeds in English T needed to Use. DT didu't reuow
hrew te cleseribe the mevemeat. TH didnt. Raow how the
words fer Some Subjects. ’’ C T1480)

Q: ** De you *te\\ Detective Glover tlvat Mearckynas, earWer Ako
dey > haa a qury ? ”

A: ( Through tthe interpreter } "TX wanted te, but FT couldn't because

here Were men, Subjects Invelved khak telh<-+y advadurke. kenow he

ta

Name ter English. Vand “Ll. ET wanted to, but my Ena lish WIAs SO
Wweale, and foe bys Sthuabion, Caoulelntk cdescribe tthe srkustion

bore my lemctetA English.

ac

TM wanted to Leth him everything from tthe very beginning

 

 

4. Vhais tlaimn by Che State lacks ~AHY evidentiary Suppert. The Stake
presentect me evyieence “thank Ferclkloner fernew or associ ateecd in aay feren
or fashion worthy any eciminal Oocqanization or engaged Un any Ce imine

activity. This wii be Adclresse Ad more Futhy im pact (3) of the TAc clatr,
Greounel fever .
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 24 of 35

Ew actea tre tie lAim ' ane tL&eted ko, but woben TE cas

Spealaing, rt yest Rrow ic, as Tim thinking ane tching y ned

Something else (5 Completely Ai fCerent coming out
qv —— ¥

because of Lye tereceds T diddbovt Roow- © caunet put
Le woeceds te qether.”’ CT @oe4q- gio)

\Whhen astect i¢ the. Could or couledl Mee Say Hhe wrord qunin English
Rekitioner €xoalained bous tohe y started “Using they reoads 2 Communi -
fate &

tL 5
VlWen be tnder stood khak T dent Speak English
Very well, WE STARTED UsTNG o4uR HANDS To WELP

FAcw oruee € 7 81V) Lines 1-3

Q: ‘“ So its your Lestimeny that you coutlenit ‘Keil Ovetective
Glever tthrs £°" Uthat Aer kynes Shet ae latin Acer tee)

At O Through Foie trterpretec ) “The. Deteckive. did oot ask me.
The Detective stowed me some, wht he celis, calendar,
The words he's Using. He started looteiriq Sst kis Calender
Showing Pe ke Mme And started ceeding ve, ceatly

Atentt Uncaderstand exBckiy what le was ceeding » me.’’

€ ve)

“* And the Detective Glever belt me Lat he's 4eing
to call my friend, Rytis, ana Hers Aeing te maybe
tome ancet help us. Se, was wearing fee Rytu's. Se, 2
was writing foe Rytis. T heped thet lhe wreutd came, Sud
bre antl interpret bekureen us, And Tt te WV hyn “Lhe
Skery from tine very bearnning, Bod wre Bre Not Qeing

tes reve ~ny problems.” CT e\27)

Dt ts unetear whether henna Stans Were Used by Det- Glover
{K. BAuise Petitioner of lAts riqkt ton Cemeir’n Sllent oc to bare
an ttorney P reseat yor what tkhose crahts Meenk. Suid Mere

importantly, that Wis wrarver of these. federally pretected eiqkcts
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 25 of 35

me ant. . tchak everything fhe said Can and wilt, be ised Against
hima & deoark of Uicady YUshabk (6 clear is kak Ref ltoner could not

Understand Det. Glover Wor Could Det, Alever Underse mud Rtilktyorer

y Thoks wath ~ Schhe M catlecd ley~tis tey ince rpeet.

The State ticle Lut ( Baventage. of the error, using lavs statements
And evidence derived frorn Fetytvoneris Watver's aagainet Wim throughout.
tthe tetmt. Te lrqht of these facts tthe Georgia Supreme Courts
resolution of this ecroe Was 30 Unreasonable appl’cation of clearly
established federal lau as established by tthe US. Supreme Court
clecision in Miranda v Arizona, 384 5,436 C1 ace)

C. Ground tehree =

Pet chioner wes absenkK ducing a Crrtreal Stage ef the proceeding

when 2 jucer wes Subetirtirctecd out of ric presence; And a cherge

teonkeremce ws Sas cConductect,

Sup porting facts 2

When the preceeciiqs began of Nev. 21st, 2008 A charge conference was
Conducted and a lurer was substituted. CT F21-4Bs)- After this
occured Fetibvernery was then brea ht vero fhe eeurtroern te provide
Lestimeony. VWhis precluded rien fro =~ss isteing ta hs defense mn
vielstien of thi's Sth, Gty, € (4th Amendment crabs quecantee A Under
the UL. S- Constitution.

 

 

a. Once Petittoner peceives Khe State court cetord a copy of che

Videorecordect inkeryrews usitl be Previded foe foes Cotcertis Cevien,
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 26 of 35

DD: Grounel Cour :

Perituoner UIs dente ct effec kiwe Assistance of course.) ark
Anetal eshern cecunisel Lailee toi (1) Retain Eke seryices of a Lor ecrey

expect in Erime Scene Preconstruction 5 (2) Obtain the qunskee, Tesvelwee
hest results Taken {roe tine Inands of Martynas Simoleai tis» feetain

the servi'ees of a qualtice intev preter at terials C4) Object te the

improper Cemments of Lhe. presecutor.

Sucpercting Lact 8 ;
(1) At terial Petikioner ratsed the affirmative clefense of justifrcation.
Once a justification clefense is Patsed @ defendent must present exiclence
that be wras justified in Using cde acl y force, A cewlew of the record
will show thet trial Counsel foiled ke call a Single Usitness of present
any evidence at all- Tea his ebjection ts the. testirnony of Khe State's
expert terval counsel informed tthe Court->

“ T¢ ne testifies as to area's af \alowe Spatter, Tim ovr
ke be prev (ding —- ane Tiere helt You riqkht lows _ | Ineffective
assistance ef counsel on betrall of this defendant bee arse
TK heave not tract an opportunity to hire an expect of my
Qusn, And L need trvet. opportunity if tiniese area's are

Going. te be. Gone inte’ ¢T B24 )

Regardless of the Dtake's urltness, Eis Ures Sn @rea of tnwest-

3
iq ation bhatt would be critical to Eke justi Gication clefense. Retrtyoner
clescribed Wis Version of <vents 3s follows 2 We wasin the cesteoonn
whea Me Simelartis shet Tnqa Contreras, and attated Wim when he
Came aout Screaming he Would Ri Petr bhvener. Oaty toh, Quin pememee
Wearing layin To batee Khe Ureepon fron Martyoas. When he asked
Marcy net “ Please, exptein to mete whet is happening 4 Packages bee
Atm ketene tin tye chest, crusing hain be lose lis beesthy. MVartyras then

{

2 T.
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 27 of 35

Wit Pee Atk. en er uit. am ebarr CAUSING \Atima Lo Fatt tte Lhe Cloor, ( Rb snee
cClemonstrated at terval he eoas tn the stttuing pos tion leaning back \oT 163)
Te was @aly khen yYhatk Fettitener Shot Mactynas-

(2)

This is a forensic E€viecdence Case if ke hve re €Cywer Woes one, and Caun sel

was Ineffective when bre fale to retain che fens € €xperts, “The. fiest
piece ef Ceftveal euidemce wroutel be the qunshet residue Faken Fram
Ae Shands of Me. Streaks. Ak& teecal Mer. Steve Aktevnson, the medical
@xaminer that autepsied Mr. Stmokatis <xplarned hat he did perform
qun shot primer cesidue testing and sent Khem Ho the crime. lab.

CT 409). The importence of the cesuits of the gunshot residue

kest. Cannot be qainsaid, asit would have supported the theery thet
actynats Shet Inga, before attacRing Rkthioner. Vhere is Ne evidence
in the cecerd the the cesults Were entrrecl into evidence at any
Stage of the proceedings, including the triat, This is B qlering omission

and counsel Uras ine (feetive irr Failing Ate Vnvesti gate er sbtein tiie
test cesults.

The bleod Spatter €vtdence was equally 4 Of mot cnere important
to Rerittoner 's \ust frcatyon defense Tod Ehe evidence bears -hi's
Out. Ander Lene Stetes version of events, the chest shot beouaht

Marctynes to lnis kenees wep and" he's Going beact., And the Defendant

thLhen cames behind inn, Shoets btm in the Wead a st. We misse al, ites

Aten ies toe ear, and then Strela tm &ehhe Center of the tread for

3?
qeecd measure... .

and *f Thece coas blood up Bgarnst the wrallushere
lis head hit it and fel back!?? CT SFG)
4

Vhs version of events clefies she \-acus of physrcs. First, if
Mactynas is on his kenee's Going back” te Would be imposs: ble. fer
Fetitivaner te qjet up from @ Sitting postion ane qet behind bren
Ane cleli ver ‘eiwe Shots, Mack \e $$ 2 Shek. Ate. State €xplainedi

€s

De You Rnew bherw Steady \(our thend \ves -ko be ? Perfect
Shot In khe becta of the beadsea.?’ And" Wou did he

get benine lim ane qet i perfect ates. ¢ ” Ct SG2)
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 28 of 35

rH the position in which Martymas fel is any indication, he didn't.
Applying Lhe 2ommon Sease Ehe Presecator Uurqed tothe (ary +o exneceaise,
Meactsyinas was on Wis Rreets And ** you dent need a medical Exeminer
fos ket ou thet the chest brought hirn clown’! CT SIG), Notwithstand-
ing thre. fact: fH woeatlel Cequire Viahten Nie Speed. to qget imtoo &

position to Brain dtetie ue perfect Shot." lourk *chrak <ahiek vwaeuld hHeve

Caused Macks nes Lo ¢ cumple. Kis enee’s would Weve been curicd,
ele: bedy would Have Fewer fyy tetne Stcde Sand had he fatten Stravqg ht

back the lewer leg would heve. been Undernesth the Upper (ea.
TH the alternative, A Shot -ho Khe back of thie head to & Person

On thnety Rnee’s woulel propel the bedy forward, mot wbeckwarel-.

The Photegreph of the Sceenek< showing MWwackynes mey be Seen aS.
Stare Extrd bf Loe, Tn sum, the evrdence Shows khot the States
Leary of events would be Impossible And @ crime Stene Cecen-

Struction Sexpert weld lieve. elebrun teed i an

De Atternsen testified there Were Aine shots Greed Ceusing

Dine €otrance @unad exrk Grmunds. CT Gae- tos). However, the crime
ecene Leeknician testified Chet only Six Castnas were found ta
dine Coem GWihere Martynes wos leithead, QnA one of Lijese Shots Wit.
bye Gast Well of She coon. CT H1ie-4ie), Trial counsel brought
Liis discrepancy to the jury's abberikion, bout failed to get an
€xpere in byutlet path terajcctory tLe Support. lrAis acgument. oc
Chratlemae De. Ax&kernsonts tadings Sod testimony: Cr @52-954).

The. prosecutor Leet advantage of Couase\'S error, successfully
‘arquine the Cresings Avant mvakrer. io. fT lhe Wes Sthhok nine kimes,
elare wan aoa teh roual. The medical examimer Said 1% CT €88-6e )

No expert. could heve Shown the jury the imepeoss (bor (iv by of
the Strntes version Bud Proved tetye Shots YWrere In Fact Lecce

froen a sittin 4 pes peion.

These re basic \evel tnvesti gation omissions. Vtal counsel
wes te possession af a cetoai lead packaaqe from Ceci\ Hutchins, tite
S-tetes forerisic expert thet precessead ANC Seene ane qethere ct
tye evidence. CT BE3R-3BS5)- After asserting @ justification

Acfease no competent artorney would neglect, oc fereqge

29
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 29 of 35

Plies Services of ©ex perk wotenesseds (rn AB CSSe Stich BS ALA's.

Counsells ine {Ceckivene 64 Cleprived Pettlvoner of expe rte testimony
that ceuled lave Supported Kris version of events Bnet corroborate
Pers rene r's kestimoany-

(3) Vhreuaghout Khe proceedings, inelediing el\ient meeting's
fecal Counsel failed Ko tetain the services of a qualifrveet interpret -
ec in the Likeoeunlan laoquage. There (5s no eviclence (Hn the.
record of Che interpreters qualifications, Certifications, what

- . 1 s 4
Oath was Baministered, or even the interpreter's mame-

Toe avetcl ceallee stron, Fetetbioner aelepts Khe Cacks in qreune ero
thet show Wis lack of Enowleage in the Enaiisth lanqueqe Sub-
Stantially hindered iis ability to “assiet. in bis AeLense prior to
trivial and curing terial,

This was pacticulecrly ewe. ahucing the testimony of Der
Glover worevece ive Lestifie A about hhe substance at luis (rterview
with Fbritener, Nso, Aucing Rhye Sxpert testimony of Cee/\
\Aukehins Bod Da Steve Ark beivnson explaining Abe States theory
of events. Indeed , Lhere Wreee. OC asions eubherce Khe Verte cepreker
requeste A stoet Gortenesses “' Slow clousn" oF )

The. interpre etry mak Aer fom \ned ee Fase Sevier a\ + ees bo
Check. Khe Aicktiener ¥ for Lhe meaning of Certein words,

cu) Ta tthe. vale, native , thie Beet el court "mor met Counsel “het
le UMreSs i out of lu. be whe nr cCwunse l Ceque stecl teEbyack Acs. Lauren

Freeella tuto irvke rprete ct Lhe. Due eson- Denno hheseinag, to be

 

 

{> The record of Ache preceeding s, (nelucding Pprqés one through Bis
of the tertal Eranserrp€ lnas been lost due te the a@ckioas of persen
of¥jcirte, Thie pe Eiiien 12 being prepared cot th Ye Sssistence of a

tLellous inmprate, Petitveoner Certrarvns the ciate. ko add or elelete evrocs

trpen Tecer pe 3 tle Complete Cecord.,

30
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 30 of 35

Appointed as interpreter at trial- CT \o2).

The lack af @ quaifice Bod competent interpreter renelered
Petitvonerts terval fundamentally unfere because We was Uneatble +o
pactiicipate or assist in any meaning ful way, especially im

Canfronting tie cunrthesses Bqenst& \airn.

CS) Tr tal Coeemsel Wwvache Ne objection whem “he prosecu tor, Cra

.

lec chlosiin + av qgiiments itrracde tothe follow ihe Vwnpeop er creanacks =
. \

ase

wee there was mo provoc ation , eter tinan Wis version of evens, Srna
Ines a \iar. Wee's a\rea cy proven kiionse lf a \wae’’ CT 8685-856 }.

= Now, we Know kat it is net self cefense because. Everything
that Line Defendant KiestiCie el co tas wohWeat we call ta ow
tine Ulwited Streates a bata face liere.?” Creat)

fea
Wie: wasnt preve eo eh by MWartsjmnas- Vinat turhele \virany that tele
hours cubrle hie wes om the Stand cas Dethiing \oute \res. 39 CT 643),

‘6
* When yeu stack \aveve, syom Bre beunmed ko Cakely yoursel? Up. You ace

Gown ‘ko qe caught up. Ane he qo eeughe tages.” CT @¢.1)

er

Kecerching be Lim, Wwe couldn « use tcOhhe Greer ek oyun. (Bu wre Rade
bhats a View?’ CT 86%).

al tHe hoe bo earne tp woth \ve, vee Ke elvd f Ana claim, oh ,

A ee. Marty nas akc at oh POTN ss eohole elsbeorate (re that

9°?

LIPS Very vived, very Actca(ledon.

 

 

t-

Ths Informatren 1s AleaneA from motes of previous person's who
ave BSéisted VFetclivener fev “the poet.

|
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 31 of 35

The State Aid mot present any impeaching Informe tron or

evidence that Petiylvener was try TANS era, tamer Ehiny of beef

The proscecutpoy also elar'imeed Eheat Retitioner was taken
away by some Kussian matia.--7 Cr e441). Ngan, there is mo
eyiclence (a the c<ceed of any (eussiten metre mere Ave thre State

Sulonm 1 & any. Veve\ Counsel f> (eel toe mate Biny obfe ction,

By Ee Wire Petityener a liar @nel assectated Uusith the
Russran Matias Abe Stete cheprived tas of a (ary trial smd
Cwmumsel was tne ((ecti've to Carling eo ebiect. This Pesulted

tn wrolatiens of VAs Sty, Gr, “ane 14 e4, Awe ndement rights,

; Ground five *

Appetlate dounsel cendered ineffective mssistance whey te!
abandoned qrouncs thet Ihed a qreater Weel head of Success than
Ehlose CBleed On Nireect Appeals C2) failed he Secure the testimony
of witnesses Bt the mew trral motion eviidenkiary hearing ,orelucing

an Cx pert ta Wrreagtaistic: Ss.

3
Ss = ke sy é acts *

Although appellate éounsel raised the Wiker preter eccer in
te caves xtc. af trial Court ecco in deoying hae Tmoetion to Suppress in
Cir stock + Stolements Auc tka Vack of an Miter pecker re ever peteined
the services o¢ a WWrgerstic's éxpert for Ache hearing. Tr fack
Aappeilake ¢ounsel Called mo witnesses at all.

a

 

 

3. Pe tleveners mew terial motien ranscerivp Es, meton and mest “ap petlate
meakerial has been \Vesk by Prison off icvals. Pett teives retains Ehe

Clan ter @menel tos pet Lvon Upen ceagurri'ing tne Appellate.

to Add or delete qrounas In this petskion,

ai
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 32 of 35

if Ais Court. detecmnynes thot Arial counsel wiras ine(fective
by H€a) ailing to obtain the gunshot residue tests of Martynas's
hande from the GBI fe: ling te Secure expert testimony in techie Cieleb of
crime Scene Ceconstruction including bullet path trajectory, blood spatter}
(3) failing te object. to the I{Mpropec Comrnents of tthe. pre seccitor, Then
ik Sthoula find Abyat Appellate counsel coas ine(feetive by not casing
these (ssue's On dicect Appeal. These issue's Atrectly Telate te the
Guilt or lnmecence af Fetrvtyoner anck ace much <strongec issue's on
‘Appeal Khan Khese raised by appellate counsel,

FE Grounecd Sin?

Habeas counsel renclececd ineffective assistance. of Counsel when!
(1) Slne cuithdrews the qreunds Faisedl in the inrtryal petition C See, Part
\(ca) (6) Grounels \, 2 and 3) and substituted those qrounds urth
a Single Ground already determine el by tLe Georqia Supreme
Court As meritless 5 (2) Misappropri atect €lahk +cheusand elellars
that was earmarked for the Specifve purpose. of Securing expert

testimony wm €¢rime sSeene Ceconstruckion fee she evidentiary hearing

en khe Stra Habeas Corpus Péetitren.

Supporting facts :

(1) State habeas counsel was retainech fo assert qreuneds of
ineffee tiwe assistance of er(el anel appe\late Counsel when they
farted ‘ke adegqu ately Prepare Lor tlie case and failure tp ~paise
bLicece claims on direct appeal anel failing te cekain a qual Lied intee -
prexec ten Rhkitioneris lanqua qe-- Lithuanian. The eviclentiacy hearing
was led On February Bi, 2o1mq. Habeas Counsel failed tp call aay expect
witnesses BM one weete later om February 2A, Bos, Liveel an
Amended petibien, witheracing tche QrounAds She was petal ned

te Peers and replaced these Grounds eer Heh, a Sinale Greund -+-tiot

33
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 33 of 35

hael ‘already been clecicle el Bdversely ‘co Pettwvonees to Fetituoner
ly the. eorgim Supreme Court. At mo time erier to tS Pte SESE ENG

fhe. qrounets raised in the initial pes bien elid lhabweas counsel
Gonsult or Advise Petttioner of lhrer trvtenteion to clo so.

Feter te the heading , Ihabess counsel received §go00** te cetain
the services of a forensic expert Im Crime Scene Ceconsteuction.
Tnoteecd, €ourrsel applied those funds to Sher fee. This explains \her
cleeiston te withdraw hye cprounds vatsed in thre tnidkial petition,
because there Was no Veneer any reek fo« AN Exper ta forensic
Crime Scene peconstruction kos testify Abouk the manner ter cobie ty

= jury c#hisree Sheuta be Cequested.

The metpene of habeas Counsel Wad the effect of vitiating rhe
Stree habeas ceocpus preceeding and was a oenial of Petotuoners
rights Qrrararckeead under the Sth, Gt and ith Atrmendiments to

Lhe (2.6. Constitution.

Gi. Gieound Seven >

The State habeas Corpus Court failed ke exercise Sound (udreral
clisecrekdon when it fale to address Peeitioners Several motvens

ana CTequests involving attorney jesucs and to stay Khe.

proceedings

Supperty'g a Lacks *

Ks staked abeve, RiitWoner was Unaware that hhabeas counsel
withdrew tthe grounds She uwras ceterned te raise Until che
evi'eentiacy hearing bad Concluded. Feior “to Adie Geurks ruling Fetes tro -
nee file the. folowing metiens £ C1) Mekien te Stay the proceedin qs

Andler expand the Cx cords, C2N Motion for evident: ery hearing en

34
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 34 of 35

(3?
atterney isswes ‘ Mekion be determine glarmages on

forensic expert
onpudiarines Regus fee Subpeona of clocuunents cuces trecum » €S)

Metion “co Proceed pre Se -
With cut areeichi¥neg A Single metron, the Wabess Cour &
{sSued (ts

voel eccdecr. La ailing ty dAecice tehose motions ‘ tthe
result woas a Wrolatien of

etcvkvener's Sth, Gt and Mth Amendment

ciqghts Guaranteed by the LS. Const tution.

i. GQrround evght *

The Accumulation of eccers (na kKhis case wrolated
Rte ners tight tke due Process

Supperting Facts:

Se e abov €@_.s

RespectLully Stebomitted this clay of Avprit » 2OzO by

fRelandas Milinavircius et IBajyoas

Colfee Cece. Faeiity
Po. Bex GSO

Klichells, Ga B15 S34
Case 1:20-cv-01815-MHC-JCF Document 1 Filed 04/27/20 Page 35 of 35
Certificate of Service

This is te Gert fy tinat a copy of tne Accompanying habeas
petitien “and attachments have been Sent via regular

US. Mail uit Adequate pestaqe to <nsure clelivercy “Go ¢

Christo pher MA. Ca rr, Geer gc= Nteterney Ereneca | Office,
MO Capitel Sa,,S.Ww., Atlent=a, Ga. 20334

Date: 4-13-20

Kelendas MAilinareius
FFIZGFORS

Coffee Corr- Fact; ‘Ly
Po.Bex esas

Nvche(ls,GQa, BiSS4

Be
